Browne, C. J.
The opinion in this case on the order overruling a demurrer to the return, denying motions to strike portions of the return, and denying a peremptory writ on the pleadings herein, was predicated upon the theory that the mandamus sought by the Railroad Commissioners was to require the Atlantic Coast Line Railroad Company and the Clyde Steamship Company to rebuild and repair the wharf adjacent to and lying immediately between the depot of the rail carrier and river, where the water carrier, at a period some years before the application for mandamus, had been in the habit of landing. State ex rel. Railroad Commissioners v. Atlantic Coast Line Railroad Co, and Clyde Steamship Co., 77 Fla. 366, 81. South. Rep. 498. In that opinion we *170referred to the authority given the Florida Railroad Commission “to require railroads and water carriers serving any given point or community as common carriers of freight and passengers to provide such reasonable physical connection as may be necessary to properly facilitate the transfer of freight or passengers from one of said carriers to the other.” And “to require * * * the establishment of landings and wharves at which water carriers may be required to stop; to designate the location and require the erection of such freight and passenger depots, houses, platforms and wharves, with all necessary conveniences as to the safety, convenience and comfort of passengers and the proper handling, care, protection and prompt delivery and transportation of freight may require.” But the question here involved was not determined. We said: “In this case the State authority is exerted to ‘rebuild and repair the wharf adjacent to and lying immediately between the depot of the’ rail carrier and the river where the water carrier lands. This relates to a pre-existing local transportation facility and does not manifestly or apparently conflict with the asserted Federal authority to require physical connection ‘Tiy connecting the trade of the rail carrier with the do oh of the water carrier.”
We quote again from the opinion: “The State statute authorizes the Railroad Commissioners ‘to designate the location and require the erection of * * * wharves with all necessary conveniences as to the safety, convenience and comfort of passengers,’ etc. This gives authority to designate the actual location of a wharf for the safety, convenience, etc., of traffic, and does not limit the authority to the actual necessities of traffic. This order is ‘to rebuild and repair the wharf,’ ‘where physical connections were formerly maintained’ between the said *171carriers.’ The wharf to he rebuilt does not appear to be any part of a track connection between the rail carrier’s road and the water carrier’s dock, therefore, it is not covered by the Act of Congress and is within the regulating power of the State.”
It was contended by the respondents that the Panama Canal Act gave to the Interstate Commerce Commission exclusive jurisdiction over the subject matter of requiring physical connection between railroad and water carriers, and this question was not decided in the opinion on the order overruling the demurrer to the return.
It is now contended for the respondents, that since that decision was rendered, an amendment to the Federal Canal Act of Feb. 28, 1920, makes it quite clear that the Interstate Commerce Commission is given exclusive jurisdiction of this subject matter and that Congress having acted and lodged jurisdiction over the subject in the Interstate Commerce Commission there is no field for the operation of the State law on the same subject.
The alternative writ commanded the Atlantic Coast Line Railroad Company and Clyde Steamship Company and each of them “to rebuild and repair the wharf adjacent to and lying immediately between the depot of the Atlantic Coast Line Railroad Company and the St. Johns River, in Astor, Florida, by placing the same in such condition that freight or passengers can be safely, securely and conveniently transferred over the said wharf from one of said carriers to the other, and in all respects to comply with, observe and obey the said Order No. 549 as above set forth.”
The Railroad Commissioners’ Order No. 549 referred to in the alternative writ is entitled, “In. the Matter of *172Physical Connections at Astor, Florida,” and after reciting the notice and other matters of inducement, proceeds: “and the Commissioners having made physical examination of the location with a view to determining the practicability of providing such connections, do find that the convenience of shippers and passengers to and from a large section of Lake County, together with the possibility of a large increase in traffic when necessary physical connections are provided, entirely justifies the requirement of such physical confiectibns; and further find that the most economical and practical method of providing such physical connections is to rebúild and repair the wharf adjacent to. and lying .immediately between the depot of the Atlantic Coast Line Railroad Company and the St.- Johns River in Astor, where physical connections were formerly maintained between the said carriers.” - . ,
The petition upon which the Railroad Commissioners held a hearing,' as a result of which' they issued their Order No. 549, recites:
“That if there were some physical' connection between said depot and the dock of said steamship line so that freight could be transferred from one to the other, then freight shipped from Jacksonville in the aiternbon would arrive a‘t Astor at about 3:30 the next morning and could then be delivered, at Astor or transferred along said railway as far as Leesburg, and even beyond, and thus'arrive at its destination at' a reasonable time after its' shipment.” The petition prays:
“That said railway company and said steamship line be required -to make such reasonable physical connections between the depot of said railway company and the dock occupied or that shall be occupied by said steamship line *173as may be necessary to properly facilitate the transfer of freight and passengers from one to the other.”
It is quite clear from the petition and Order No. 549 of the Railroad Commission, that the afternative writ was invoked to require the Clyde Steamship Company and the Atlantic Coast Line Railroad Company to make physical connections at the steamboat landing on the St. Johns River and the Atlantic Coast Line Railway at Astor.
That something more is intended than the mere rebuilding and repairing of the wharf at Astor is apparent from the fact that the writ is addressed to the Atlantic Coast Line Railroad Company and the Clyde Steamship Co., although the wharf In question belongs solely to the Atlantic Coast Line Railway, and in addition to rebuilding and repairing the wharf they are required to place “the same in’ such condition that freight or passengers can be safely, securely and conveniently transported from the said wharf from one of said carriers to the other, as prescribed by said order, and in all respects to fully comply with, observe and obey the said Order No. 549, as aforesaid.”
The testimony taken In this case, after the order of tin's court overruling the demurrer to the return, shows that the purpose of this mandamus proceeding is to establish physical connection between the lines of the rail carrier, the Atlantic Coast Line Railway, and the dock at. which interchange of passengers or property is to be made.
Mr. R. C. Dunn, one of the Railroad Commissioners, testified that a hearing- was held at Astor in 1917 “in reference to the physical connection between the Atlantic Coast Line Railroad Company and the Clyde Steamship. *174Company” and that “the desire on the part of certain citizens and residents of Lake County, for this physical .connection, had been brought by petition to the attention of the Commission prior to that time.” Also, “if there was physical connection at Astor between the Clyde boat and the Atlantic Coast Line Railway so that freight and passengers might be transferred conveniently,” etc. Also “I would make physical connection between the Clyde Line and the railroad at that dock, and it could be done, in my opinion, with very little expense, and would be done, in my opinion, if it were not for the fact that the railroad don’t want the boat to have the business.”
Practically all the witnesses for the relators testified that what they were seeking to have established was physical connection between the line of the rail carrier and the dock.
The section vesting in the Interstate Commerce Commission jurisdiction over such physical connection originally read: “To establish physical' connection between the lines of the rail carrier and the dock of the- water carrier by directing the rail carrier to make suitable connection- between its line and a track or tracks which have been constructed from the dock to the limits of its right of way, or by directing either or'both the rail and water carrier, individually or in connection with one another, to construct and connect with the lines of the rail carrier a spur track or tracks to the dock. This provision shall only apply where such connection is reasonably practicable, can be made with safety to the public, and where the amount of business to be handled is sufficient to justify the outlay.” This was amended on Feb. 2-8, 1920, to read: “To establish physical connection between the lines of the rail carrier and the dock at *175which interchange of passengers or property is to be made by directing the rail carrier to make suitable connection between its line and a track or tracks which have been constructed from the dock to the limits of the railroad right of way, or by directing either or both the rail and water carrier, individually or in connection with one another, to construct and connect with the lines of the rail carrier a track or tracks to the dock. The Commission shall have full authority to determine and prescribe the terms and conditions upon which these connecting-tracks shall be operated, and it may, either in the construction or the operation of such tracks, determine what sum shall be paid to or by either carrier: Provided, That construction required by the Commission under the provisions of this paragraph shall be subject to the same restrictions as to findings of public convenience and necessity and other matters as its construction required under Sestion I of this Act.”
If there could have been any doubt that the original Act covered what the relators herein were attempting to do, the amendment quite removes it.
In the amendment the words “of the water carrier,” as applied to the dock, are omitted, and the words, “at which interchange of passengers or property is to be made” are added.
These words describe just what is sought by the relators. The order of the Railroad Commission, the petition for the writ and the alternative writ, both requiring the wharf to be placed “in such condition that freight or passengers shall be safely, securely and conveniently transferred over said wharf, from one of said carriers to the other.”- -
*176It is palpable, therefore, that physical connection between the lines of the carrier and the dock at which interchange of passengers or property is- to be. made, is what is sought, and it is that which Order No. 549 is intended to effect, and which the mandamus requires.
The Panama Canal Act, as amended, gives to the Interstate Commerce Commission exclusive jurisdiction of this subject-matter, as it covers the same subject as that sought to be enforced by this mandamus proceeding.
Under the laws of Florida the Railroad Commission has authority “to require railroads and water carriers serving any given point or community as common carriers of freight and passengers to provide such reasonable physical connection as may be necessary to properly facilitate the transfer of freight or passengers from one of the carriers to the other.”
The Panama Canal Act gives the Interstate Commerce Commission jurisdiction “To establish physical connection between .the lines of the rail carrier and the dock at which interchange of passengers or property is to be made by directing the rail carrier to make suitable connection between its lines and a track or tracks which have been constructed from the dock to the limits of the railroad right of way, or by directing either or both the rail and water carrier, individually or in connection with one another, to construct and connect with the lines of the rail carrier a track or tracks to the dock. The Commission shall have full authority to determine and prescribe the terms and conditions Upon which these com necting tracks shall be operated,' and it may, either in construction or the Operation of süch tracks, determine what sum shall be paid to or by either carrier.”
*177This is most comprehensive. It includes all that the Railroad Commission is attempting to do in this matter, and more. It empowers the Interstate Commerce Commission to require physical connection to be made; to require the railroad to make the connection in certain instances; to require either or both the rail and water carrier to make the connection; to require them individually or in connection with one another to do so; to determine and prescribe the terms and conditions upon which the connecting tracks shall be operated; the sum to be paid by either carrier.
That which the Florida statutes give the Railroad Commission authority t'o do, Congress gives the Interstate Commerce Commission jurisdiction over.
There is nothing sought by this proceeding that is not embraced within the provisions of the Act of Congress.
Until -Congress acted, there could bé no question of the power of the State over the matter in controversy, but when Congress exercised the power, and lodged jurisdiction over it in the Interstate Commerce Commission, it took it out of the jurisdiction of the State, and the right of the State over the same subject matter was extinguished. This is the doctrine laid down by Mr. Chief Justice Marshall in Sturges v. Crowninshield, 4 Wheat. (U. S.) 122, 4 L. Ed. 529;
“It may be thought more convenient that' much of it should be regulated by State legislation, and Congress may purposely omit to proyide for many cases to which their power extends. It does not appear to be a violent construction, of the Constitution, and is certainly a convenient one, to consider the power of the States as existing over such cases as the laws of the Union may not *178reach. But be this as it may, the power granted to Congress may be exercised or declined as the wisdom of that body shall decide. If, in the opinion of Congress, uniform laws concerning bankruptcies ought not to be established, it does not follow that partial laws may not' exist, or that State legislation on the subject must cease. It is not the mere existence of the power, but its excrciste, Which is incompatible with the exercise of the dame power bp the States. It is not the right to establish these uniform laws, but their actual establishment, which is inconsistent with the partial acts of the States.”
This was followed in Prigg v. Pennsylvania, 16 Pet. (U. S.) 539, in an opinion by Mr. Justice Story.
The doctrine seems well settled that where a power is exclusive in the national government it cannot be exercised by the States, but it is a concurrent power of the Federal and State governments, it may be exercised by the States until the same field is covered by Congress, and when that is done,'State legislation on the subject becomes inoperative and ineffective. Prigg v. Pennsylvania, supra; Sturges v. Crowninshield, supra.
In the case of Prigg v. Pennsylvania, supra, the court said: “For, if Congress have a constitutional power to regulate a particular subject, and they do actually regulate it in a given manner, and in a certain form, it cannot be that the State legislatures have a right to interfere; and, as it wére, by way of complement to the legislation of Congress to prescribe additional regulations, and what they may deem auxilihry provisions for the same purpose. In such a case, the legislation of Congress, in what it does prescribe, manifestly indicates that it does not intend’ that there shall be any farther legislation to act upon' the subject-matter. Its silence as to' *179'what it does not do is as expressive of what its intention is as the direct provisions made by it * * the will of Congress upon the whole subject is as clearly established by what it had not declared, as by what it has expressed.”
Mr. Justice Lamar, in the case of Southern Railway Co. v. Indiana Railroad Commission, 236 U. S. 439, 59 L. Ed. 661, 35 Sup. Ct. Rep. 304, following Sturges v. Crowninshield and Prigg v. Pennsylvania, said:
“Congress, of course, could have 'circumscribed its regulations’ as to occupy a limited field. Savage v. Jones, 225 U. S. 502, 533, 56 L. Ed. 1182, 1194, 32 Sup. Ct. Rep. 715; Atlantic Coast Line R. Co. v. Georgia, 234 U. S. 280, 293, 58 L. Ed. 1312, 1318, 34 Sup. Ct. Rep. 829. But so far as it did legislate, the exclusive effect of the safety appliance Act did not relate merely to details of the statute and the penalties it imposed, but extended to the whole subject of equipping cars with appliances intended for the protection of employees. The States thereafter could not legislate so as to require greater or less of different equipment; nor could they punish by imposing greater or less or different penalties.” Italics are mine.
Mr. Justice Lamar epitomized several cases that are illustrative of the principle involved here. Thus:
“In St. Louis, I. M. & S. R. Co. v. Edwards, 227 U. S. 267, 57 L. Ed. 506, 33 Sup. Ct. Rep. 262, it was held that the Arkansas statute imposing a penalty for failing to deliver cars had been superseded by the provisions of the Hepburn Act, although the provisions of the two statutes were not identical. In Northern P. R. Co. v. Washington, 222 U. S. 371, 56 L. Ed. 237, 32 Sup. Ct. Rep. 160, it *180was held that congressional legislation as to hours of service so completely occupied the fiéld as to prevent State legislation on that subject. In Erie R. Co. v. New York, 233 U. S. 671, 58 L. Ed. 1149, 51 L. R. A. (N.S.) 1097, 34 Sup. Ct. Rep. 756, a like ruling was made in a case where the New York law punished a railroad company for allowing an employee to work more than eight hours when the Federal statute punished the company for employing him for more than nine hours — even though it was argued that the State legislation was not in conflict with the Federal Act, but rather in aid of it. The same contention is made here, inasmuch as the Indiana law requires hand holds on sides or ends of cars, while the Federal statute requires hand holds to be placed both on the sides and ends of cars.
“The test, however, is not whether the State legislation is in conflict with the details of the Federal law or supplements it, but whether the state had any jurisdiction of a subject over which Congress had exerted its exclusive .control.”
State laws relating to pilots, quarantine, policing harbors, improving navigable channels, wharves, bridges hnd ferries, where the entire subject has not been covered by congresional action, are not violative of the constitutional provision giving to Congress the.right to regulate interstate and foreign commerce. As was said in Western Union Telegraph Company v. Lee, 174 Ky. 210, 192 S. W. Rep. 70: “It is not the existence of the power of Congress to regulate commerce in this class of cases, but the exercise of that power by Congress that will prohibit State action. In this class State action is permissible in the absence of congressional regulations.”
*181In the case of Gardner v. Western Union Telegraph Co., 231 Fed. Rep. 405, the Circuit Court of Appeals for the 8th Circuit said: “Congress has taken possession of the field of interstate commerce by telegraph, and it results that the power of the State to legislate with reference thereto has been suspended.” Durre v. Western Union Tel. Co., 165 Wis. 190, 161 N. W. Rep. 755.
Whatever may have been the opinion of this or other courts prior to the adoption of the Panama Canal Act and the amendments of Feb. 28, 1920, they are not binding upon us in view of the changed condition of the law whereby Congress has taken possession of the entire field of regulating physical connections between rail and water carriers that may be engaged in interstate or foreign commerce, by giving- to the Interstate Commerce Commission jurisdiction thereof. - As was said in Haskell Implement & S. Co. v. Postal Telegraph-Cable Co., 114 Me. 277, 96 Atl. Rep. 219:
“Many changes have occurred in business and business regulation in the 28 years since the decision of the Ayer case and the creation of the Interstate Commerce Commission. The decision stands, but the Commerce Act has expanded until it comprehends and includes the questions involved in the case at bar, and so including, it must perforce, being the supreme law, suspend the operation of any State statute or regulation, or the force and effect of any decision in opposition thereto, the Ayer case among the rest, so far as they conflict with the Act of June 18, 1910. This rule does no violence to any State, corporation, or individual, and is in keeping with the sentiment and reasons underlying sound public policy, the highest good, the best interest of all the people,-not that of one State or one locality. Minnesota Rate Cases, *182Simpson v. Shepard, 230 U. S. 352, 57 L. Ed. 1511, 48 L. R. A. (N. S.) 1151; Sligh v. Kirkwood, 237 U. S. 52, 35 Sup. Ct. Rep. 501, 59 L. Ed. 835.” See also Western Union Tel. Co. v. Smith (Tex. Civ. App.) 188 S. W. 702; Poor Grain Co. v. Western Union Tel. Co., 196 Mo. App. 557, 196 S. W. Rep. 28.
We have examined the cases cited by the relators, but fail to find that they lay down a doctrine contrai’y to that announced in Sturgis v. Crowninshield, and followed by an unbroken line of decisions down to the present time.
In the case of Missouri P. R. Co. v. Larabee Flour Mills Co., 211 U. S. 612, 29 Sup. Ct. Rep. 214, the court recognized and sanctioned this doctrine, but found that there had been no action by Congress or the Interstate Commerce Commission, and that therefore a State court may by mandamus compel a railroad company doing interstate business to afford equal local shipping service to its shippers, notwithstanding the cars in regard to which the- service is claimed are eventually to be engaged in interstate commerce. From this it seems that if Congress had expressly lodged in the Interstate Commerce Commission the power and duty with regard to switching service, as it has with regard to requiring physical connection between rail and water transportation, the court' would have held that the State was without authority to regulate the subject.
The peremptory writ is denied.
Taylor and Ellis, J. J., concur.
Whitfield and West, J. J., dissent.